Certification filed December 12, 2019




                                          In The


        Eleventh Court of Appeals
                                        __________

                               No. 11-19-00316-CR
                                   __________

                       IN RE CHRISTOPHER COBOS


                                 Original Proceeding


                              CERTIFICATION
      I have reviewed the “Motion to Disqualify or Recuse and Reverse Judgments”
filed in this cause on December 5, 2019. To the extent the document seeks my
recusal, I have reviewed the document in chambers. See TEX. R. APP. P. 16.3(b). I
find no reason to recuse myself and, under Rule 16.3(b), certify the issue of my
recusal to the entire court for a determination by the other justices of this court. See
Manges v. Guerra, 673 S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50
S.W.3d 87, 88 (Tex. App.—Waco 2001, pet. denied).




                                               /s/ Keith Stretcher
                                               KEITH STRETCHER
                                               JUSTICE